         Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA,                     )
               Plaintiff,                     )
                                              )
              -vs-                            )       Crim. No. 12-CR-140-PB
                                              )
LISA BIRON,                                   )
                      Defendant.              )

                      PLAINTIFF’S MOTION FOR RELEASE OF
                     PRE-SENTENCE INVESTIGATION REPORT

       NOW COMES Plaintiff United States of America, which moves for an order of this

Honorable Court authorizing and directing the release of the presentence investigation

report (PSR) prepared at the direction of the Court in United States v. Biron, Crim. No. 12-

CR-140-PB. Plaintiff seeks an order directing the United States Probation Office (USPO)

for the District of New Hampshire to provide a copy of the PSR to the Office of the United

States Attorney for the District of Minnesota for use in the case Lisa Biron v. Hugh Hurwitz,

et al., Case No. 19-CV-57-SRN-LIB, United States District Court for the District of

Minnesota (the Honorable Susan Richard Nelson, presiding) (hereinafter “Biron v.

Hurwitz”). In support of this motion, Plaintiff respectfully submits the following:

                                     Brief in Support

A.     Background:

       Defendant Lisa Biron, Register Number 12775-049, is in federal custody with a

projected release date of February 3, 2048, via a good conduct time release. In Biron v.

Hurwitz, Defendant claims her constitutional rights are being violated by the Bureau of

Prisons’ decision to deny her access to the electronic mail system (“TRULINCS”), and a
            Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 2 of 11




video visiting program. See generally Doc. No. 11, Amended Complaint, Biron v. Hugh

Hurwitz, et al., Case No. 19-CV-57-SRN-LIB (D. Minn.). Assistant United States Attorney

(AUSA) Andrew Tweeten and BOP Supervisory Attorney Kara Anderl represent the

defendants in their official capacities in Biron v. Hurwitz. They have determined that

information contained in the Defendant’s PSR formed the basis of the Bureau’s decision

to deny her access to TRULINCS and the video visiting program. 1 Disclosing the PSR to

the Court is necessary to adequately explain the Bureau’s decision to deny Defendant

access.

       Defendant’s PSR contains language restricting its use and distribution. At

sentencing, the Court authorized disclosure to the BOP and redisclosure by the BOP for

use in administering Biron’s prison sentence, for matters such as classification,

designation, programming, sentence calculation, pre-release planning, and the like.

Otherwise, the BOP may not distribute copies of the PSRs without this Court’s permission.

A.     Law and Argument

       1.      There is a presumption of confidentiality, but disclosure of a PSR to a
               third party is a matter for a district court’s discretion.


1
 According to Chapter 14 of Bureau of Prisons’ Program Statement 4500.12, Trust
Fund/Deposit Fund Manual, inmates may be prohibited from the public messaging
component of TRULINCS if their “offense, conduct, or other personal history indicates a
propensity to offend through the use of email, or jeopardizes the safety, security, orderly
operation of the correctional facility, or the protection of the public or staff.” See Program
Statement Program Statement 4500.12, Trust Fund/Deposit Fund Manual, § 14.9,
available at https://www.bop.gov/policy/progstat/4500.12.pdf.
                                                2
           Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 3 of 11




       The principal function of a PSR is to assist a court in determining an appropriate

sentence. United States v. Charmer Industries, Inc., 711 F.2d 1164, 1170 (2d Cir. 1983)

(citing Administrative Office of the United States Courts, The Presentence Investigation

Report 1 (1978) (“AO Presentence Monograph”)). A PSR also may assist BOP in matters

such as offender classification and early release decisions, may aid Probation Officers in

supervising defendants, and may serve as a source of data for research. Id. When drafting

a PSR, a Probation Officer acts as an arm of the court. Charmer, 711 F.2d at 1169-70

(citing Fed. R. Crim. P. 32(c)(1) and 18 U.S.C. § 3654 (1976)). A PSR is a court document

and may be used by nonjudicial federal agencies and others only with court permission. Id.

at 1170.

       Rule 32 of the Federal Rules of Criminal Procedure sets out the general procedures

relating to the preparation and submission of PSRs. The Probation Officer must give a copy

of the PSR to the defendant, the defendant’s attorney, and an attorney for the United States

prior to sentencing. Fed. R. Crim. P. 32(e)(2). Rule 32 itself is silent regarding the

disclosure of PSRs to third persons. Charmer, 711 F.2d at 1172; United States v. Figurski,

545 F.2d 389, 391 (4th Cir. 1976); United States v. Anderson, 724 F.2d 596, 597 (7th Cir.

1984); United States v. McKnight, 771 F.2d 388, 390 (8th Cir. 1985), cert. denied, 475 U.S.

1014 (1986); United States v. Schlette, 842 F.2d 1574, 1578-79 (9th Cir. 1988), amended,

854 F.2d 359 (9th Cir. 1988).



                                             3
         Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 4 of 11




       As a general matter, a PSR is confidential, and “in both civil and criminal cases the

courts have been very reluctant to give third parties access to the presentence investigation

report prepared for some other individual or individuals.” U.S. Dept. of Justice v. Julian,

486 U.S. 1, 12 (1988) (emphasis in the original). Although PSRs typically are not disclosed

to third parties, disclosure is not forbidden. To protect confidentiality of the information

contained in a PSR, courts typically require some showing of special need before they will

allow a third party to obtain a copy. Julian, 486 U.S. at 12. Whether to permit disclosure

of, or to allow access to, a PSR is a matter left to a district court’s discretion. Charmer, 711

F.2d at 1177; United States v. Huckaby, 43 F.3d 135, 138 (5th Cir. 1995); United States v.

Spotted Elk, 548 F.3d 641, 672 (8th Cir. 2008); United States v. Gomez, 323 F.3d 1305,

1307 (11th Cir. 2003) (per curiam).

       The rationale for the discretionary rule is that district courts have substantial

supervisory powers over their records and files. A PSR and related documents are court

records, so control of those documents rests within the discretion of the district court.

Schlette, 842 F.2d at 1577; Gomez, 323 F.3d at 1307.

       When balancing the need for confidentiality against the need of a movant seeking

disclosure, “a strong presumption in favor of confidentiality has been established by the

courts.” Schlette, 824 F.2d at 1579, citing Charmer, 711 F.2d at 1174 (“observing that

many courts use a ‘standard approaching that for the release of grand jury materials’ as a

benchmark for assessing third-party disclosure requests”); McKnight, 771 F.2d at 390
                                               4
         Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 5 of 11




(“‘Generally, pre-sentence reports are considered as confidential reports to the court and

are not considered public records, except to the extent they or portions of them are placed

on the court record or authorized for disclosure to serve the interests of justice.’”);

Anderson, 724 F.2d at 598-99 (“reiterating ‘ends of justice’ standard for third-party

requests; observing that secrecy of presentence reports is of ‘critical importance’ and that

‘[a]ny broader disclosure requirement . . . would upset the delicate balance underlying Rule

32(c)(3). Confidentiality of presentence reports is vitally important to the efficiency of the

sentencing process.’”).

       The Tenth Circuit Court of Appeals has explained in a footnote that in general PSRs

are not public records and should not be released to third parties. Nevertheless, they may

be released to the extent that PSRs or portions of them are placed in the court record or

disclosure is authorized to serve the interests of justice. United States v. Wayne, 591 F.3d

1326, 1334 n. 7 (10th Cir. 2010). In resolving a motion to disclose a PSR, courts typically

balance the specific considerations underlying the policy of confidentiality against the

demonstrated need for disclosure. United States v. Bernal-Martinez, Case No. 03-20064,

2014 WL 4377673, at *1 (D. Kan. Sept. 3, 2014) (unpublished), citing United States v.

Iqbal, 684 F.3d 507, 510-11 (5th Cir. 2012).

       Three primary considerations underpin the policy of confidentiality. First, the

defendant has a privacy interest in the PSR because it reveals not only the details of the

offense but also other information that may aid the court in sentencing. That information
                                               5
         Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 6 of 11




may include the defendant’s physical, mental, and emotional condition; his prior criminal

history (including uncharged crimes); personal financial information; educational status;

and more. Further, because a PSR is not subject to the rules of evidence, it may contain

errors, and while Rule 32 affords a defendant the opportunity to seek correction, a PSR is

rarely revised to remove misinformation. Iqbal, 684 F.3d at 510.

       Second, PSRs often rely on confidential sources for information about the

defendant’s involvement in criminal activity. Regularly breaching the policy of

confidentiality could severely access the government’s access to such information. Id.

       Third, courts rely heavily on PSRs to impose appropriate sentences. If defendants

or cooperating third parties reasonably feared the regular release of information gathered

in preparation of PSRs, then that fear could stifle or discourage the vital transmission of

information and hamper courts’ ability to impose just sentences. Id.

       Notwithstanding those concerns, the policy of confidentiality is not absolute. A

court may balance the reasons for maintaining confidentiality against a compelling,

particularized need for disclosure to meet the ends of justice and authorize disclosure of a

PSR in a specific case. Id. at 511. Examples of compelling, particularized needs that may

justify disclosure of a PSR or information contained in a PSR to third parties include the

following:

•      protecting the rights of criminal defendants and the integrity of the judicial process
       (Figurski, 545 F.2d at 391);

                                             6
         Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 7 of 11




•      the presence of exculpatory information or impeachment material in a witness’s
       PSR (Anderson, 724 F.2d at 598; United States v. Moore, 949 F.2d 68, 72 (2d Cir.
       1991); United States v. Corbitt, 879 F.2d 224, 238-39 (7th Cir. 1989));

•      where a party to litigation requires access to a PSR to establish an affirmative
       proposition (Corbitt, 879 F.2d at 239);

•      preventing fraud on U.S. immigration laws in the context of a removal proceeding
       (Iqbal, 684 F.3d at 511);

•      a district court’s disclosure of facts for purposes of verifying their accuracy before
       sentencing, and then utilizing the facts in fashioning a procedure for payment of
       restitution (McKnight, 771 F.2d at 391);

•      a district court’s interest in addressing widespread public misconceptions about a
       case and rebutting a defendant’s implication that he was singled out for prosecution
       on the basis of his race (Huckaby, 43 F.3d at 137);

•      a newspaper’s legitimate interest in explaining to the public the means by which
       sentencing decisions are made (Schlette, 842 F.2d at 1583); and

•      the interest of the estate of a former prosecutor, who was killed by a defendant he
       had previously prosecuted in another case, in obtaining the PSR to determine
       whether the probation service knew that the defendant posed a threat to the former
       prosecutor and did nothing about it, where the estate could not obtain the
       information in the PSR from any other source (Schlette, 842 F.2d at 1584).

       A central element in the showing required of a third person seeking disclosure is the

degree to which the information in the PSR cannot be obtained from other sources. In such

instances, the burden may be less if the movant is a public official or entity than when the

movant is a private person, but if the pertinent information appears in other publicly

available records and sources there may an insufficient need for production of the PSR.

Charmer, 711 F.2d at 1177; Spotted Elk, 548 F.3d at 672. A district court exercising its

                                             7
         Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 8 of 11




discretion may properly refuse to disclose a PSR to parties who seek the PSR simply to

save them time in preparing civil litigation. Schlette, 842 F.2d at 1584.

2.     It would be an appropriate exercise of discretion for the Court to authorize
       disclosure of the PSRs in this instance.

       There is a compelling, particularized need for disclosure of Defendant’s PSR,

outweighing the policy considerations that underlie the principle of confidentiality. The

interests of justice would be served by an order authorizing limited disclosure, and those

interests would be undermined if the PSRs are not disclosed.

       As explained by the Second Circuit, the BOP may use a PSR when making offender-

classification decisions. Charmer, 711 F.2d at 1170. PSRs prepared by this District’s

USPO typically include language recognizing that the reports will be disclosed to BOP and

that such disclosure “to the Federal Bureau of Prisons and redisclosure by the Bureau of

Prisons is authorized by the United States District Court solely to assist administering the

offender’s prison sentence (i.e. classification, designation, programming, sentence

calculation … [etc.]) and other limited purposes,” or words to that effect. BOP maintains

information on all inmates confined in BOP institutions, and when BOP receives a PSR it

places the PSR and related correspondence in the offender’s Inmate Central File in the part

reserved for classification and parole materials. See Program Statement 5800.17, Inmate

Central File, Privacy Folder, and Parole Mini-Files, at 17, Attachment A (Inmate Central

File Order), Section Two (Classification and Parole Materials), subparagraph (b)(13)

                                             8
          Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 9 of 11




(“Presentence Investigation Report (PSI) (U.S. District Courts Only)/Probation Violator

Report”) and subparagraph (b)(14) (“Correspondence relating to PSI (disclosable)”),

available at https://www.bop.gov/policy/progstat/5800_017.pdf.

       A classification decision by the BOP regarding Defendant’s access to TRULINCS

and the video visiting program is central to her pending litigation in the District of

Minnesota, and the BOP asserts the decision was based on information contained in her

PSR. Further, the policy considerations underpinning the principle of confidentiality are

largely attenuated in this case. First, Defendant is a party to the litigation in the District of

Minnesota.

       Second, disclosure of Defendant’s PSR is sought solely to defend the BOP’s actions

in a case initiated by the Defendant herself. The parties to Biron v. Hurwitz are not typical

“third parties” requesting access to an offender’s PSR. They are the offender herself and

public officials who understand the appropriate uses of a PSR and are familiar with the

underlying principle of confidentiality.

       Third, unlike the situations presented by Schlette and Huckaby, release of

Defendant’s PSR will not be to the media or for consumption by the public at large. The

release in this instance will be for use in litigation in another United States District Court.

       This case is more analogous to Bernal-Martinez, in which the United States filed a

motion requesting permission to disclose a PSR to a district attorney’s office in the State

of New York. Weighing the confidentiality factors, the United States District Court for the
                                               9
         Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 10 of 11




District of Kansas found that there was no reasonable argument that disclosing the PSR to

the attorneys and the state court judge would compromise confidential informants or other

governmental access to information. Similarly, there was no reasonable argument that the

limited release of the PSR to the lawyers and the judge would have a chilling effect on the

free flow of information that is vital to PSR-related interviews and inquiries. The United

States demonstrated a particularized need, beyond mere relevance, for disclosure to the

state prosecutor, and that need was appropriately focused toward and directly related to the

pursuit of justice. Bernal-Martinez, 2014 WL 4377673 at *2.

       In the case at bar, Defendant affirmatively sought judicial review of the BOP’s

classification decision regarding her access to TRULINCS and the video visiting program,

and the Department of Justice and the Bureau of Prisons believe that production of the PSR

would be appropriate. Allowing limited disclosure of Defendant’s PSR would serve the

interests of justice in Biron v. Hurwitz. Accordingly, Plaintiff moves for an order directing

limited disclosure of the PSR.

                                     Prayer for Relief

      WHEREFORE, Plaintiff United States of America respectfully prays for an order of

this Honorable Court:

(1)    directing the United States Probation Office for the District of New Hampshire to

       provide copies of the Presentence Investigation Reports prepared in United States

       v. Biron to the Office of the United States Attorney for the District of Minnesota
                                             10
         Case 1:12-cr-00140-PB Document 71 Filed 03/26/19 Page 11 of 11




       (Attn: AUSA Andrew Tweeten), for use in the case Biron v. Hurwitz, Case No. 19-

       CV-57-SRN-LIB (D. Minn.).

(2)    authorizing the Office of the United States Attorney for the District of Minnesota to

       disclose to the Court in the case Biron v. Hurwitz, Case No. 19-CV-57-SRN-LIB

       (D. Minn.). Any disclosure to the Court must be made under seal.



Date: March 26, 2019                                 Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney


                                                     By: /s/ Helen White Fitzgibbon
                                                     Helen White Fitzgibbon
                                                     Assistant U.S. Attorney
                                                     NH Bar # 6833
                                                     53 Pleasant Street, 5th Floor
                                                     Concord, NH 03301
                                                     (603) 225-1552
                                                     helen.fitzgibbon@usdoj.gov


                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of this pleading has been served this day, via U.S. Mail, on
Lisa A. Biron, #12775-049 FCI Waseca, P.O. Box 1731, Waseca, MN 56093.


                                                     /s/ Helen White Fitzgibbon
                                                     Helen White Fitzgibbon
                                                     Assistant U.S. Attorney




                                                11
